     Case 1:16-cv-12410-NMG Document 263 Filed 05/06/19 Page 1 of 22



                    United States District Court
                      District of Massachusetts

                                 )
Covidien LP and Covidien Holding )
Inc.,                            )
                                 )
          Plaintiffs,            )
                                 )
          v.                     )        Civil Action No.
                                 )        16-12410-NMG
Brady Esch,                      )
                                 )
          Defendant.             )
                                 )


                          MEMORANDUM & ORDER

GORTON, J.

     This dispute arises out of alleged breaches of two

agreements between Covidien LP and Covidien Holding Inc.

(“plaintiffs” or “Covidien”), on the one hand, and Brady Esch

(“defendant” or “Esch”), Covidien’s former employee, on the

other.   Plaintiffs allege defendant breached an employment

agreement and a separation agreement by 1) assigning rights to

three patents to his new company rather than to Covidien and 2)

disclosing plaintiffs’ confidential information in the patent

applications.   Pending before the Court are the parties’ cross-

motions for summary judgment and defendant’s motion for leave to

file newly discovered information relevant to the pending

motions for summary judgment.




                                 - 1 -
     Case 1:16-cv-12410-NMG Document 263 Filed 05/06/19 Page 2 of 22



I.   Background

     Brady Esch began working for Covidien in 2009, when

Covidien acquired his employer at the time, VNUS Technologies.

In December, 2009, Esch entered into a “Non-Competition, Non-

Solicitation, and Confidentiality Agreement” (“NNC Agreement”)

with Covidien, in which he agreed to assign his “Inventions”

(defined broadly) to Covidien.     The NNC Agreement, which is

governed by a Massachusetts choice-of-law provision states that

     [I]n order to avoid any dispute as to the date on which
     Inventions were made or conceived by you, they shall be
     deemed to have been made or conceived during your
     employment with the Company if you take affirmative steps
     to have them reduced to practice either during the term of
     your employment or within one year after separation from
     employment.

     During his time at Covidien, Esch worked on Project

Merge/Cattleya (“Project Cattleya”), which focused on a new

radio frequency (“RF”) ablation device.       As director of the

project, he led the engineers during development and maintained

“veto power” over key aspects.     While at Covidien, he expressed

disfavor of a “premium” feature that provided a selectable or

switchable heating element for the RF ablation device.

     In 2013, Esch signed a “Separation of Employment Agreement

and General Release” (“the Separation Agreement”) following his

termination.   Esch, with counsel, provided edits to the

Separation Agreement which Covidien rejected.        Nevertheless,

Esch signed the Separation Agreement, which reaffirmed the
                                 - 2 -
     Case 1:16-cv-12410-NMG Document 263 Filed 05/06/19 Page 3 of 22



Invention assignment provision of the NNC.       Although parts of

the Separation Agreement superseded provisions of the NNC, the

Separation Agreement provides that

     any provisions of such Employee Agreement concerning
     disclosure or ownership of inventions, methods, processes
     or improvements shall continue in full force and effect and
     shall not be superseded by any provision of this Agreement.

     Esch disputes the validity of this provision as he asserts

that he assumed that California law would render terms relating

to competition, solicitation and confidentiality unenforceable.

     In February, 2014, Esch organized the incorporation of

Venclose Inc. (“Venclose”), a direct competitor to Covidien.

One month later, he filed provisional patent application No.

61/970,498 (“the ‘498 provisional patent”) which describes

designs, technology and improvements to venous RF ablation

devices.   That application was assigned to Venclose.        Covidien

alleges that the stated subject matter directly relates to

Esch’s work at Covidien.    For example, the ‘498 provisional

patent describes a selectable heating element similar to the

dimensions disclosed in Project Cattleya.

     In 2015, Venclose filed 1) utility patent application No.

14/670,338 (“the ‘338 patent”) and 2) a foreign Patent

Cooperation Treaty application (“the PCT application”).         Darius

Pryzgoda, Rory Chrstian and Cody Schlindler are also listed as

inventors on the ‘338 patent.     While Covidien alleges that those


                                 - 3 -
      Case 1:16-cv-12410-NMG Document 263 Filed 05/06/19 Page 4 of 22



follow-on patent applications claim priority to Esch’s early

provisional patent application (‘498) and include additional

advancements, the four named inventors assigned the rights to

the applications to Venclose.

      In January, 2017, this Court issued a preliminary

injunction in favor of Covidien enjoining Esch and his agents,

successors, representatives or assignees from making,

developing, manufacturing or selling products that disclose or

use any confidential information from Covidien.         Esch, who was

then CEO of Venclose, has since been discharged by that company.

II.   Cross-Motions for Summary Judgment

  A. Standard of Review

      The role of summary judgment is to assess the proof in

order to see whether there is a genuine need for trial. Mesnick

v. Gen. Elec. Co., 950 F.2d 816, 822 (1st Cir. 1991).          The

burden is on the moving party to show, through the pleadings,

discovery and affidavits, that there is “no genuine dispute as

to any material fact and that the movant is entitled to judgment

as a matter of law”. FED. R. CIV. P. 56(a).       A fact is material if

it “might affect the outcome of the suit under the governing

law”. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

A genuine issue of material fact exists where the evidence with

respect to the material fact in dispute “is such that a



                                  - 4 -
      Case 1:16-cv-12410-NMG Document 263 Filed 05/06/19 Page 5 of 22



reasonable jury could return a verdict for the nonmoving party”.

Id.

      If the moving party has satisfied its burden, the burden

shifts to the nonmoving party to set forth specific facts

showing that there is a genuine, triable issue. Celotex Corp. v.

Catrett, 477 U.S. 317, 324 (1986).        The Court must view the

entire record in the light most favorable to the nonmoving party

and indulge all reasonable inferences in that party’s favor.

O’Connor v. Steeves, 994 F.2d 905, 907 (1st Cir. 1993).          Summary

judgment is appropriate if, after viewing the record in the

nonmoving party’s favor, the Court determines that no genuine

issue of material fact exists and that the moving party is

entitled to judgment as a matter of law. Celotex Corp., 477 U.S.

at 322–23.

      When parties file cross-motions for summary judgment on a

particular count, the Court must assess each motion separately

and determine whether there is any genuine issue of material

fact and whether either movant is entitled to judgment. Phillip

Morris Inc. v. Harshbarger, 122 F.3d 58, 62 n. 4 (1st Cir.1997).

  B. Defendant’s Motion for Summary Judgment

      1. Applicable Law

      Defendant argues that Counts I, II and III should be

dismissed because the Massachusetts choice-of-law provision

within the subject contracts is unenforceable pursuant to

                                  - 5 -
     Case 1:16-cv-12410-NMG Document 263 Filed 05/06/19 Page 6 of 22



fundamental California public policy.       Plaintiffs rejoin that

the California public policy of open competition and employee

mobility has not been extended to assignments of Inventions

following termination (“holdover provisions”).

     The Court will not honor a choice-of-law provision if 1)

Massachusetts has no substantial relationship to the parties or

the transaction and there is no other reasonable basis for the

parties’ choice, 2) where application of Massachusetts law would

be “contrary to a fundamental policy” of California, which has a

“materially greater interest” than Massachusetts and 3)

California law would apply in the absence of the Massachusetts

choice-of-law provision. Oxford Glob. Res., LLC v. Hernandez,

106 N.E.3d 556, 564 (2018).

     When the parties entered into the subject contracts,

Covidien’s principal place of business was Massachusetts.          Thus,

the “substantial relationship” prong is satisfied. Id. at 564.

     With respect to the second prong of the analysis,

California has a strong and well-settled public policy against

non-competition and non-solicitation clauses. Cal. Bus. & Prof.

Code § 16600.   Neither the Oxford decision nor California courts

have, however, set forth a clear public policy with respect to

holdover provisions.    In anticipation of that claim, defendant

argues that the decision in Applied Materials, Inc. v. Advanced

Micro-Fabrication Equip. (Shanghai) Co. demonstrates that

                                 - 6 -
      Case 1:16-cv-12410-NMG Document 263 Filed 05/06/19 Page 7 of 22



California has a fundamental policy of striking down holdover

provisions. 630 F. Supp. 2d 1084, 1090–91 (N.D. Cal. 2009).

There, however, the Northern District of California held that

holdover provisions function as unlawful non-compete provisions

but that they are enforceable to the extent they

      relate . . . to ideas and concepts which were based upon
      secrets or confidential information of the employer.

Id.   Because the Court is not convinced that the California

decisions with respect to non-compete and non-solicitation

clauses extend to holdover provisions and because this case

turns, in part, on the disclosure of confidential information,

Esch has failed to demonstrate a “contrary fundamental policy”.

      Moreover, both California and Massachusetts share a policy

of protecting employers from employees who disclose confidential

information in violation of reasonable holdover provisions.

Thus, the concerns of “disparity” in applicable law articulated

in Oxford is significantly diminished here. Cf. id. at 567 n. 7.

(where the application of Massachusetts law would lead to a

contrary outcome with respect to the subject non-solicitation

clause).

      Thus, defendant’s motion for summary judgment with respect

to the application of California law as to Counts I, II and III

will be denied.




                                  - 7 -
     Case 1:16-cv-12410-NMG Document 263 Filed 05/06/19 Page 8 of 22



     2. Breach of Contract Claim

     Defendant argues that Coviden has not established its

breach of contract claim because 1) Esch did not “take” or

“disclose” confidential information and 2) the information at

issue was not “confidential”.     He further avers that the patent

applications advance existing technology, cannot be reassigned

as a matter of law and that his equitable defenses preclude

recovery.    Covidien rejoins that the information was

confidential and that direct evidence of theft is not a

prerequisite for its breach of contract claim.

          a. Misappropriation/Theft

     Defendant’s argument that plaintiffs have not demonstrated

that Esch “took” or “stole” confidential information is

unavailing because the Massachusetts Supreme Judicial Court has

made clear that an

     employee [may be] enjoined if the information which he
     gained through his employment and retained in his memory is
     confidential in nature.

Jet Spray Cooler, Inc. v. Crampton, 282 N.E.2d 921, 924–25

(1972).    Plaintiffs are not required to provide direct evidence

of Esch’s alleged breach of confidentiality claim. See id.

Rather, Covidien may provide circumstantial evidence of the

alleged information theft to survive summary judgment. See

Contour Design, Inc. v. Chance Mold Steel Co., 693 F.3d 102, 109

(1st Cir. 2012) (holding that “trade secret misappropriation may

                                 - 8 -
     Case 1:16-cv-12410-NMG Document 263 Filed 05/06/19 Page 9 of 22



be demonstrated by circumstantial evidence, such as access to

the trade secret . . . [and] similarity . . .        [and] [i]t is

reasonable to assume that a similar standard would apply under

the confidentiality provisions of the NDA”).        Thus, on that

ground, defendant’s motion for summary judgment will be denied.

       b. General Knowledge

     Defendant next contends that he did not breach the

confidentiality provisions of the NNC because he used his

general knowledge, experience and skill, which an employer

cannot constrain.   Plaintiffs respond, and this Court agrees,

that defendant has not demonstrated that the confidential

information he allegedly used was not for his “own

advantage . . . and to the harm of his employer”. Abramson v.

Blackman, 166 N.E.2d 729, 730 (1960).       Because this Court must

construe the facts in favor of the nonmoving party, defendant’s

motion for summary judgment on the basis that the alleged

information used was merely based on general knowledge and skill

will be denied.

       c. Publicly Known Information

     Defendant further argues that device features that Covidien

alleges he misappropriated (the reuse limiter mechanism, the

stainless steel heating coils and the three-wire system) were

not “confidential” because they were 1) known throughout the

industry and publicly available and 2) the combination of those

                                 - 9 -
    Case 1:16-cv-12410-NMG Document 263 Filed 05/06/19 Page 10 of 22



features was obvious.    Finally, he claims that Covidien

abandoned those combined features when it closed down

ClosureFast, the ablation device that preceded Project Cattleya.

Covidien answers that none of those features with respect to a

RF venous ablation device were publicly known and that the

combination of those features would not be obvious to one

skilled in the art.

            i. Individual Features

     While that which is disclosed in a patent cannot be a trade

secret, there is a material dispute of fact as to whether prior

patents adequately disclosed what Covidien describes as

confidential information.

     For example, Esch claims that the reuse limiter mechanism

described in the ‘498 provisional patent was previously

described in U.S. Patent 6,237,604 (“the ‘604 patent”) and that

it would have been obvious to one skilled in the art to apply an

arterial ablation method to a venous ablation device.         Covidien

retorts that 1) the reuse limiter for an RF ablation device had

not been done before in the industry, 2) the company’s $4.4

million valuation of that feature demonstrates its uniqueness

and 3) Esch’s own expert confirmed that no such product or

patent existed publicly before Esch disclosed the reuse limiter

feature in March, 2014.    Because there is a material dispute as

to whether the reuse limiter feature had been publicly available

                                - 10 -
    Case 1:16-cv-12410-NMG Document 263 Filed 05/06/19 Page 11 of 22



in RF ablation devices, defendant’s motion for summary judgment

will be denied.

     With respect to the stainless steel heating coils, Esch

argues that those features are routinely used in other medical

devices and that Covidien disclosed the use of stainless steel

coils through the publication of a patent application, U.S.

Patent 7,837,677 (“the ‘677 patent”).      Covidien responds that

the particularized dimensions of the stainless steel heating

coil (width, thickness and gap spacing) had not been publicly

disclosed and that no product, patent or publication disclosed

those specifications.    Because there is a material dispute as to

whether the specific dimensions of the stainless steel heating

coil were publicly available prior to defendant’s disclosure,

his motion for summary judgment will be denied.

     Finally, Esch avers that the three-wire system in the ‘498

provisional patent was aspirational and that an engineer of

ordinary skill could not build the system using the ‘498

disclosures.   He further argues that Covidien did not originate

or develop that “novel” system.     Covidien responds that, as a

matter of law, Esch cannot claim ownership over the three-wire

system because he concedes that he conceived the idea while

employed at Covidien.    Although the Court declines to find, as

Covidien suggests, that the holdover provision is enforceable as



                                - 11 -
    Case 1:16-cv-12410-NMG Document 263 Filed 05/06/19 Page 12 of 22



applied to this feature, defendant’s motion for summary judgment

will be denied.

            ii.   Combination of Features

     The obvious combination of publicly known features are not

protectable trade secrets. Gillette Co. v. Provost, No.

1584CV00149BLS2, 2017 WL 2292748, at *3 (Mass. Super. Apr. 19,

2017), judgment entered, (Mass. Super. 2017).       Because the

parties dispute whether the individual features were publicly

available, the finding of whether the combination of those

features was “obvious” is another material fact in dispute.

Thus, defendant is not entitled to summary judgment with respect

to plaintiffs’ breach of contract claim.

            iii. Abandonment and Patent Reassignment

     Defendant argues that Covidien abandoned the subject

confidential information when it shelved its EasyClose product.

Covidien responds that defendant’s argument applies to trademark

law, which is not at issue. See Swartz v. Schering-Plough Corp.,

53 F. Supp. 2d 95, 101–02 (D. Mass. 1999) (“Even if Swartz

once held a trademark for SUN–BUG, it has been lost through

abandonment”.).   This Court agrees that the doctrine of

abandonment under trademark law does not apply here and thus

summary judgment will be denied on that ground.

     Defendant next contends that patent reassignment is an

inequitable remedy because Covidien cannot abrogate the rights

                                - 12 -
    Case 1:16-cv-12410-NMG Document 263 Filed 05/06/19 Page 13 of 22



of inventors other than Esch who contributed to the subject

patents.   Covidien replies that it is not seeking to deprive

others of their rights but merely to reassign Esch’s rights in

the subject patents through the holdover provision.        Because

inventorship and ownership are separate issues and this case

relates to Esch’s interests in the subject patents (not those of

other third-party inventors), defendant’s motion for summary

judgment on that basis will be denied. Beech Aircraft Corp. v.

EDO Corp., 990 F.2d 1237, 1248 (Fed. Cir. 1993) (“Thus,

inventorship is a question of who actually invented the subject

matter claimed in a patent.    Ownership, however, is a question

of who owns legal title to the subject matter claimed in a

patent, patents having the attributes of personal property”.).

     Finally, Esch briefly raises an argument about patent

improvement but provides no caselaw in support of his

contention.   Accordingly, the Court will deny defendant’s motion

for summary judgment on that basis.

       d. Equitable Defenses

     Defendant argues that Covidien knew that Esch formed

Venclose and knew of its upcoming RF venous ablation system in

2014, but took no action.    Thus, Esch contends that Covidien

intentionally delayed suit causing extreme prejudice to him.

Because Covidien’s suit falls within Massachusetts’ six-year

statute of limitations for a breach of contract claim, Esch’s

                                - 13 -
    Case 1:16-cv-12410-NMG Document 263 Filed 05/06/19 Page 14 of 22



claim of laches fails. Norton v. Chioda, 58 N.E.2d 828, 831

(1945) (“Mere delay, provided it does not extend beyond the

period of the statute of limitations, does not of itself amount

to laches.    Laches is not mere delay, but delay that works

disadvantage to another”.).

     Defendant next asserts that Covidien is estopped from

raising claims of misappropriation of confidential information

because Covidien did not confront him or allege a breach until

late 2016, almost three years after his termination.        Covidien

responds that it was not aware of Esch’s patent application

until December, 2015, and sued one year later.       Defendant has

failed to satisfy the elements of estoppel because he has not

demonstrated how Covidien’s alleged delay caused him to change

his position detrimentally. See Micro Networks Corp. v. HIG

Hightec, Inc., 195 F. Supp. 2d 255, 266 (D. Mass. 2001)

(“[E]quitable estoppel seeks to prevent a person from denying

the natural consequences of his words or actions where that

conduct induces another to change his position”.).        Thus,

defendant’s motion for summary judgment on this defense will be

denied.

     3. Breach of Implied Covenant

     Esch argues that because Covidien’s breach of contract

claim fails, so also does its claim for breach of the implied

covenant.    Moreover, Esch contends that Covidien concedes that

                                - 14 -
    Case 1:16-cv-12410-NMG Document 263 Filed 05/06/19 Page 15 of 22



it has not suffered any damages and thus this claim must fail as

a matter of law.   Covidien responds that questions as to whether

the defendant’s actions were blunders or deliberate actions

taken in bad faith (as plaintiffs allege) are quintessential

jury questions.

     Because the Court will deny defendant’s motion for summary

judgment as to Covidien’s breach of contract claim, Esch is not

entitled to summary judgment on the implied covenant.         Moreover,

Covidien disputes Esch’s claim that its expert found no actual

damages.   Covidien’s expert testified that harm occurred but

that she did not conduct a damages calculation. Bruno Int’l Ltd.

v. Vicor Corp., No. CV 14-10037-DPW, 2015 WL 5447652, at *5 (D.

Mass. Sept. 16, 2015) (“In addition to alleging bad faith

conduct, a plaintiff must adequately allege causation, that is,

that the injury the plaintiff suffers can be tied to the

defendant's interference”.).     Accordingly, defendant’s motion

for summary judgment on plaintiffs’ claim of breach of the

implied covenant will be denied.

  C. Plaintiff’s Motion for Partial Summary Judgment

       1. Applicable Law

     The parties incorporate their arguments on applicable law

in plaintiffs’ motion for partial summary judgment.        For the

reasons set forth above, the Court finds that Massachusetts law

applies to the subject contracts.

                                - 15 -
    Case 1:16-cv-12410-NMG Document 263 Filed 05/06/19 Page 16 of 22



       2. Assignment Provision

     Covidien argues that 1) the First Circuit Court of Appeals

(“First Circuit”) has affirmed the use of holdover provisions,

2) the terms of the holdover provision in this case are clear

and 3) the parties intended to enter into this agreement because

they signed the same assignment provision twice.        Covidien then

avers that the holdover provision is reasonable in scope because

it is limited to one year post-employment and only applies to

“Inventions” related to Esch’s work at Covidien.

     Esch does not address the enforceability of holdover

provisions under Massachusetts law but rather reiterates his

arguments that Covidien has not demonstrated that Esch took or

disclosed confidential information and has failed to prove

damages.

     As stated previously, the Court finds defendant’s arguments

with respect to breach of contract unavailing.       The Court is

further persuaded that Covidien’s assignment provisions are

reasonable in scope. See Preston v. Marathon Oil Co., 684 F.3d

1276, 1279, 1289 (Fed. Cir. 2012) (upholding a similar one-year

holdover provision following termination.)

     Under the assumption that its holdover provision is

enforceable, Covidien now moves for this Court to find that all

three patents have been assigned to Covidien.       First, Covidien

states that Esch filed the ‘498 provisional patent within four

                                - 16 -
    Case 1:16-cv-12410-NMG Document 263 Filed 05/06/19 Page 17 of 22



months of termination and that the subject matter of the patent

clearly relates to Covidien’s venous ablation business.

Covidien then contends that the utility and PCT applications

relate back to the provisional application, which were filed

outside the holdover provision, because all patents share a

common inventor and certain specifications.       For example,

Covidien submits that the dependent claims of the utility and

PCT applications disclose a selectable heating element, which

was disclosed in Esch’s provisional application for which he is

the sole inventor.

     Esch rejoins that even if the Court finds that he assigned

his rights to the provisional patent application to Covidien,

the Court cannot deprive other co-inventors of their

contributions to the ‘338 and PCT patent applications and their

rights to assign.    Esch submits that those other co-inventors

provided significant contributions.

     As stated previously, assignment of patent rights differs

from ownership and thus assignment of Esch’s rights does not

affect ownership rights of other named inventors to the subject

patents.   There is a material dispute, however, as to whether

Esch disclosed or used Covidien’s confidential information from

Project Cattleya in the ‘498 provisional patent.        Thus, viewing

the facts in favor of the nonmoving party, the Court will deny



                                - 17 -
    Case 1:16-cv-12410-NMG Document 263 Filed 05/06/19 Page 18 of 22



summary judgment in favor of the plaintiffs with respect to the

subject patents.

       3. Affirmative Defenses

               a. Indispensable Parties

     Covidien argues that failure to add an indispensable party

is not an affirmative defense but a basis to dismiss a complaint

under Fed. R. Civ. P. 19.    It submits that because this Court

already found that Venclose is a dispensable party, this Court

should dismiss that defense.     Esch responds that Covidien’s

claims against him rely on Venclose information and that

Covidien is attempting to confirm that Venclose’s patents belong

to Covidien.    The Court finds that Covidien’s motion for partial

summary judgment is limited to the rights assigned by Esch as a

party to the contractual agreements.      As such, the Court

reaffirms its prior finding that, although Venclose might be

affected by the outcome of this case, it does not follow that it

is a “required” party. See Bacardi Int’l Ltd. v. Suarez & Co.,

Inc., 719 F.3d 1, 10 (1st Cir. 2013) (“[E]xisting parties can

resolve their dispute and obtain complete relief as to each

other without [the] absent party’s presence [even if] a dispute

with [the] absent party may be left unresolved.” (citing

MasterCard Int’l Inc. v. Visa Int’l Serv. Ass’n, Inc., 471 F.3d

377, 385 (2d Cir. 2006))).



                                - 18 -
    Case 1:16-cv-12410-NMG Document 263 Filed 05/06/19 Page 19 of 22



            b. Massachusetts Deceptive Trade Practices Act

     Covidien asserts that an affirmative defense under the

Massachusetts Deceptive Trade Practices Act (“MDTPA” or “the

Act”) fails because 1) Esch has not asserted any counterclaims

under the Act and 2) the Act does not cover employment disputes.

Esch responds that the dispute does not arise out of the

employment contract but instead from actions taken by Covidien

in connection with the Separation Agreement.

     Esch has not asserted a counterclaim of unfair and

deceptive practices.   Moreover, the Court doubts the validity of

such a claim because it finds that the dispute is clearly

governed by two contractual employment agreements. See Bolen v.

Paragon Plastics, Inc., 754 F. Supp. 221, 227 (D. Mass. 1990)

(“It is unequivocally established that disputes between

employers and employees fall outside the scope of section 11”.)

     Accordingly, the Act provides no defense whether Esch

counterclaimed or not and plaintiffs’ motion for summary

judgment as to this affirmative defense will be allowed.

            c. California Business and Professionals Code §
               16600 and § 17200
     Here, the parties incorporate their arguments with respect

to applicable law.   Because the Court finds that Massachusetts

law applies, plaintiffs’ motion for summary judgment on this

affirmative defense will be allowed.



                                - 19 -
    Case 1:16-cv-12410-NMG Document 263 Filed 05/06/19 Page 20 of 22



            d. Recoupment

     Covidien asserts that Esch is attempting to set-off any

alleged damages based on his claims in a parallel California

state action but has provided no legal basis for such a defense.

It further states that the California action has been stayed

pending the outcome of this case.     Esch responds that his

defense relates to “recoupment” which is an affirmative defense

that he may raise so long as it arises out of the same

transaction as the plaintiff’s claim.

     Recoupment allows a defendant to

     defend against a claim by asserting—up to the amount of the
     claim—the defendant’s own claim against the plaintiff
     growing out of the same transaction.

In re Sheedy, 801 F.3d 12, 21 (1st Cir. 2015).       The defense is

limited to defendant’s claims arising out of the very contract

that gives rise to plaintiff’s claim. First Nat. Bank of

Louisville v. Master Auto Serv. Corp., 693 F.2d 308, 310 n.1

(4th Cir. 1982) (citing 6 C. Wright & A. Miller, Federal

Practice and Procedure, Civil § 1401 (1971 & Supp.1982).         A set-

off, on the other hand, is a counterclaim arising from an

independent claim the defendant has against the plaintiff. Id.

     Here, Esch’s parallel California suit does not arise out of

the same “transaction” because Venclose, the plaintiff in the

California suit, is not a party to this action.        Thus, the Court

finds as a matter of law that recoupment is not an available

                                - 20 -
    Case 1:16-cv-12410-NMG Document 263 Filed 05/06/19 Page 21 of 22



defense.   Plaintiff’s motion for partial summary judgment with

respect to this affirmative defense will be allowed.

III. Defendant’s motion for leave to file newly discovered
     information relevant to the pending motions for summary
     judgment
     Esch argues that the new Department of Justice (“DOJ”)

announcements that Covidien settled the government’s claims of

kickback and pricing schemes is new evidence that supports his

claims of unclean hands, estoppel, waiver, violations of

Massachusetts Deceptive Trade Practices Act, unjust enrichment

and failure to mitigate damages.     In support of that claim, Esch

argues that Covidien’s alleged losses stemmed from its own anti-

competitive price cuts, not Esch’s alleged breach of contract.

     This Court will deny defendant’s motion to file

supplemental briefing because none of the new information, even

if accepted as true, is relevant to this litigation.        Not only

does Covidien make no admission of liability in those

settlements, the agreements involve marketing and sales

practices that either predate this litigation or are unrelated

to venous RF ablation products.     Accordingly, defendant’s motion

for leave to file newly discovered information will be denied.




                                - 21 -
    Case 1:16-cv-12410-NMG Document 263 Filed 05/06/19 Page 22 of 22



                                 ORDER

     For the foregoing reasons, defendant’s motions for summary

judgment (Docket No. 142) and for leave to file newly discovered

information relevant to the pending motions for summary judgment

(Docket No. 231) are DENIED.

     Plaintiffs’ cross-motion for partial summary judgment

(Docket No. 149) is, with respect to 1) the application of

Massachusetts law to the subject contracts and 2) the dismissal

of defendant’s subject affirmative defenses, ALLOWED, but is,

with respect to plaintiffs’ claim that all patents are assigned

to Covidien, DENIED.



So ordered.



                                   _/s/ Nathaniel M. Gorton____
                                   Nathaniel M. Gorton
                                   United States District Judge



Dated May 6, 2019




                                - 22 -
